DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 21, replace “an exterior” with --the exterior--.
Claim 1, line 22, replace “a space” with --the space--.

Reasons for Allowance

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, the primary coil is wound around the core at an exterior of the secondary coil, in a space between the primary coil disposed at the exterior of the secondary coil and the secondary coil, the plurality of bypass cores is disposed forming the at least one gap therebetween, 
a total value of the at least one gap between the bypass cores is determined in accordance with a particular value of a leakage inductance, 
a maximum value of the at least one gap between the bypass cores is less than or equal to a value obtained by multiplying a minimum value of gaps between the bypass cores and each of the primary coil and the secondary coil by a positive coefficient that is less than one, Amendment and Reply Attorney Docket No. 0077270-000105 Application No. 16/315,875 Page 3
the core comprises two mutually-opposing end portions and a plurality of leg members, each end of the each of the leg members connecting to an end portion of the two mutually- opposing end portions, 
the secondary coil is wound around a leg member of the plurality of leg members, 
the primary coil is wound around the leg member at the exterior of the secondary coil, and 
within the space between the primary coil and the secondary coil, the plurality of bypass cores is disposed forming the at least one gap at a position closest to a center of the plurality of leg members in a direction of disposal of the plurality of leg members.  
Claim 3 recites, inter alia, a total value of the at least one gap between the bypass cores is determined in accordance with a particular value of a leakage inductance, 
a maximum value of the at least one gap between the bypass cores is less than or equal to a value obtained by multiplying a minimum value of gaps between the bypass cores and each of the primary coil and the secondary coil by a positive coefficient that is less than one, 
the core comprises two mutually-opposing end portions and a plurality of leg members, each end of each of the leg members connecting to an end portion of the two mutually-opposing end portions,
the secondary coil is wound around a leg member of the plurality of leg members, 
the primary coil is wound around the leg member at an exterior of the secondary coil,
within a space between the primary coil and the secondary coil, the plurality of bypass cores is disposed forming the at least one gap at a position closest to a center of the plurality of leg members in a direction of disposal of the plurality of leg members, and 
within the space between the primary coil and the secondary coil, a spacer that is a non- magnetic member is disposed at a position other than the position closest to the center of the plurality of leg members in a direction of disposal of the plurality of leg members.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837